IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF VIRGINIA
Roanoke Division

MOUNTAIN VALLEY PIPELINE, LLC,
Plaintiff,
CASE NO.: 7:19¢v679

Vv.

4.31 ACRES OF LAND, OWNED BY JAMES T.
CHANDLER AND KATHY E. CHANDLER, ET AL.,

Defendants.

DEFENDANTS’ MOTION IN LIMINE TO
EXCLUDE CERTAIN EVIDENCE AND TESTIMONY

COME NOW the Defendants, James T. Chandler and Kathy E. Chandler, by counsel and
pursuant to the Scheduling Order entered by the Court in this matter (ECF No. 1), and move this
Honorable Court, in limine, to exclude from trial any evidence and testimony relating to certain
disciplinary proceedings against the Defendants’ expert real estate appraiser, Dennis W. Gruelle,
MAI, SRA, and in support thereof state as follows:

1. This is an eminent domain action, in which the trial is scheduled for September 21
— 23, 2020 before a jury.

2. Any evidence relating to disciplinary proceedings involving Mr. Gruelle, which
were resolved without the admission of any violations, is irrelevant, unfairly prejudicial, and
should be excluded from trial so as not to cause further confusion.

WHEREFORE, for the reasons set forth more fully in their accompanying Memorandum,
the Defendants respectfully pray that this Court enter an Order excluding any evidence or
testimony relating to disciplinary proceedings involving Mr. Gruelle, and for such other relief as

Justice may require.
Respectfully submitted,

JAMES T. CHANDLER
KATHY E. CHANDLER

/s/
Stephen J. Clarke (VA Bar #: 72835)
Blake A. Willis (VA Bar # 93854)
WALDO & LYLE, P.C.
301 West Freemason Street
Norfolk, VA 23510
Telephone: (757) 622-5812
Facsimile: (757) 622-5815
sic@waldoandlyle.com

baw@waldoandlyle.com

CERTIFICATE OF SERVICE
The undersigned hereby certifies that true and exact copies of the foregoing Defendants’
Motion in Limine to Exclude Certain Evidence and Testimony were served on this 14” day of
July, 2020, via the CM/ECF system, which will send electronic notice to the following:

Wade W. Massie, Esquire

Seth M. Land, Esquire

PENN, STUART & ESKRIDGE
P. O. Box 2288

Abingdon, VA 24212

/s/
Stephen J. Clarke (VA Bar #: 72835)
Blake A. Willis (VA Bar #: 93854)
WALDO & LYLE, P.C.
301 West Freemason Street
Norfolk, VA 23510
Telephone: (757) 622-5812
Facsimile: (757) 622-5815
sjc@waldoandlyle.com

baw@waldoandlyle.com
